Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Amy Weisberg at 571-270-5500 if you have any questions regarding this correspondence and/or replying. 

The claims filed on 3/7/22 are entered.  
The specification and abstract filed 3/7/22 are entered but objected to, see below.  

Specification
The amendment filed 3/7/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
[036] “four free ends”
[0061], [062], [064], [0116] “panel”
[0158] “predetermined”
[0175] “diagonally”
Abstract: “at least four free ends”.  
Applicant is required to cancel the new matter in the reply to this Office Action.


Antecedent Basis
The claims are replete with lack of antecedent basis issues (see MPEP 2173.05(e)). Generally, the first time a claim element is introduced “a” or “an” (as grammatically appropriate) should be used. When subsequently referring back to a claim element already introduced “the” or “said” is used to make it clear which element precisely is being referred to.

Claim Drafting Assistance
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).

Obviously Informal Case
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. This case is considered to be Obviously Informal (see MPEP 702.01). The examiner has attempted to point out the points of informalities in the application and claims but the burden is on the applicant to revise the application to render it in proper form for a complete examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-3, 6, 8-9, 11, 16-20, 22-23, 25, 30, and 32-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “at least 4 free ends” however Applicant only shows at most 4 ends thus does not have support for more than 4.  Applicant also has added “having said at least wo of said plurality of garment components at least attached together and not to an edge being opposite at least one free end of at least one of any said at least two of said plurality of garment components” which does not appear to have support in the drawings or specification.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8-9, 11, 16-20, 22-23, 25, 30, and 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 6, 8-9, 11, 16-20, 22-23, 25, 30, and 32-36 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Claim 1 is indefinite for at least the following reasons: “a plurality of components wherein a plurality of garment components are at least included as being said plurality of components” – as best understood there are plurality of components however it is indefinite what Applicant means.  Applicant claims at least 4 free ends, then claims 2 components are attached to each other, at least two components are a panel and have at least one free end then one edge is at least one free end.  The Examiner is unable to determine what Applicant is claiming from this, however, it appears to be a 4 piece garment with a 4 panels—Applicant is directed to restriction election where species D was elected (figures 6, 10, 14, and 37-42) – Applicant’s arguments reference every species and indicate how support is found in various non-elected species.  
Claims 2 and 30 are indefinite as it depends from a device claim while claiming method steps.  This renders the claim indefinite.  
Claims 35-36 recite wherein said wearable item further comprises at least one of or any combination of any attribute(s) selected from the group consisting of: (i.) a style design; (ii.) a styled side; and (iii.) a styled free end.  And claim 35 says “at least one of any combination of any components selected from the group”.  It is indefinite if Applicant is claiming an extra element or that the panels are styled in a manner that is a “style design” etc.  The specification fails to describe what an attribute is to further explain the claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 says 4 free ends, claims 32 says 2, thus fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following rejection is based on the elected figures from the restriction requirement as the Examiner cannot determine the metes and bounds of the claims, see above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-9, 11, 16-23, 25, 30, and 32-36 are rejected under 35 U.S.C. 102a1 as being anticipated by Tarr D695,492.

Regarding claims 1 and 31, Tarr teaches a wearable item to be used in many ways, that is one may wrap the panel portions in a variety of configurations, the device having four free ends each having a dimension, edges and free ends.  As shown in figure 2, the left two panels are attached to each other while the right two panels are attached to each other.  The panels are capable of being arranged vertically and horizontally.  See figure below:

    PNG
    media_image1.png
    502
    212
    media_image1.png
    Greyscale


Regarding claims 2, 6 and 8, Tarr teaches a wearable item which may be worn in a variety of configurations, merely wrap the panels in any desired fashion.  Tarr teaches the wearable item is used with items, note the 112 above.  The skirt above is an item.  

Regarding claim 9, Tarr teaches the panels may be configured into an X shape.

Regarding claim 11, Tarr teaches the panels may be used in an asymmetrical configuration (just wrap the panels in that manner).  

Regarding claim 16, Tarr teaches wherein said wearable item may be configured in a cut out style configuration (just wrap the panels in that manner).

Regarding claim 17, Tarr teaches a wearable item as claimed in claim 1, wherein said wearable item is used in at least one of said variety of configurations for any configuration(s) having at least one part thereof being used as at least one garment train.  The panels may be wrapped in a variety of configurations resulting in this design.  

Regarding claim 18, Tarr teaches a wearable item as claimed in claim 1, wherein said wearable item and at least one of said number of components have any dimension(s) comprising: (i.) a length; and (ii.) a width.  The panels have a length and width.

Regarding claim 19, Tarr teaches a wearable item as claimed in claim 18, wherein said length is at least one of any or any combination(s) of any length comprising: (i.) a length being at least a floor-length; (ii.) 

Regarding claim 20, Tarr teaches a wearable item as claimed in claim 1, wherein said wearable item further comprises: a lower body portion (see figure 2).  

Regarding claim 22, Tarr teaches a wearable item as claimed in claim 1, wherein: wherein at least one of said number of components is a panel; and at least one of said number of components is a material.  See figure 2, panels are material, item is a dress.  

Regarding claim 23, Tarr teaches a wearable item as claimed in claim 1, wherein at least one of said number of garment components is a garment body.  See figure 2, the skirt part is a garment body.

Regarding claim 25, Tarr teaches a wearable item as claimed in claim 1, wherein said wearable item further comprises at least one aperture.  The skirt part as an aperture (where the legs go).  

Regarding claim 30, Tarr teaches a wearable item as claimed in claim 1, wherein a number of methods is used (i.) for at least said wearable item and (ii.) to make at least one of said variety of configurations.  The various panel portions may be wrapped about the wearer in any manner.

Regarding claim 32, Tarr teaches a wearable item as claimed in claim 1, wherein said wearable item has at least two free ends in at least one of said variety of configurations.  Tarr teaches 4 free ends in a variety of configurations.

Regarding claim 33, Tarr teaches a wearable item as claimed in claim 1, wherein: said wearable item is used in at least one of said variety of configurations for any configuration(s) having at least one sleeve style configuration; and said wearable item is used in at least one of said variety of configurations for any configuration(s) having at least one sleeveless style configuration.  The 4 panels may be wrapped to be sleeveless or sleeve styled.  

Regarding claim 34, Tarr teaches a wearable item as claimed in claim 1, wherein: said wearable item is used in at least one of said variety of configurations for any configuration(s) having at least one shoulder style configuration; and said wearable item is used in at least one of said variety of configurations for any configuration(s) having at least one neckline style configuration.  The 4 panels may be wrapped to shoulder styled or a neckline style.  

Regarding claim 35, Tarr teaches a wearable item as claimed in claim 1, wherein said wearable item further comprises at least one of or any combination(s) of any component(s) selected from the group consisting of: (i) a fastener device; (ii) a closure device; (iii) a removable part; (iv) a decorative element; (v) a component that is at least suitable for encircling a part of a user of at least said wearable item; or (vi) a border.  Tarr teaches 4 panels which may encircle the user, be a border, or decorative.  

Regarding claim 36, Tarr teaches a wearable item as claimed in claim 1, wherein said wearable item further comprises at least one of or any combination of any attribute(s) selected from the group consisting of: (i) a style design; (ii) a styled side; or (iii) a styled free end.  As best understood, Applicant is merely claiming the wearable item has a styled design. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tarr D695,492 as applied to claim 1 above, and further in view of Yoo USP 10,694,792.

Regarding claim 3, Tarr teaches a wearable item with a variety of configurations and panels, however fails to teach the panels are tapered.  
	Yoo also teaches a wearable item with panels which are tapered.
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the panels of Tarr to be tapered as taught by Yoo, as it would have been an obvious matter of design choice to taper the panels, since applicant has not disclosed that tapered solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with squared.

Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. 
Applicant argues Tarr fails to teach “the wearable item can also be used and converted into at least one of the variety of configurations while having, but not limited to, at least two garment 
Applicant goes on to argue various non-elected embodiments such as figures 1a-1b, 5a-5b, 7—which were not elected.  Then figures 22a-22b, 25a-25b, 26-27, 30a-30b, 32a-32b, 36a-36b, 4a-4b, etc Applicants arguments are noted however those species were not elected.  
Regarding the 103 rejection in view of Yoon, Applicant argues Yoon only teaches 2 panels and they face downwards (though not prevents them from being upwards or diagonal).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants amendments have rendered new 112 rejections see above.


Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 

http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior art may be accessed using: http://patft.uspto.gov/ and http://appft.uspto.gov/netahtml/PTO/search-bool.html
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image2.png
    80
    108
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    76
    144
    media_image3.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/22/22